Citation Nr: 0818012	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastric adenocarcinoma, 
to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the veteran's claim of entitlement to service 
connection for gastric adenocarcinoma.

The Board notes that the November 2005 rating decision also 
continued a non-compensable evaluation for bilateral hearing 
loss and granted a 10 percent evaluation for bilateral 
tinnitus.  The veteran filed a Notice of Disagreement with 
respect to this determination, but later, on his VA Form 9, 
limited his claim to that as stated in the issue section on 
the title page of this decision.  Accordingly, the only issue 
on appeal is as stated above.  


FINDINGS OF FACT

The veteran served in Vietnam and is presumed to have been 
exposed to herbicides, but gastric adenocarcinoma is not a 
disorder subject to presumptive service connection as due to 
exposure to herbicides and there is no competent medical 
evidence attributing this disorder to herbicide exposure or 
service.


CONCLUSION OF LAW

Service connection for gastric adenocarcinoma is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1116, 5103, 5103A, 
5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2005.  An October 2005 letter 
further informed the veteran that in addition to establishing 
entitlement on a presumptive basis, service connection could 
otherwise be established as directly due to exposure to 
herbicides based upon adequate medical evidence.  Although 
the notices provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained the veteran's service treatment records and 
VA medical records.  A medical opinion as to the etiology of 
his gastric adenocarcinoma is not necessary to decide the 
claim because although the veteran has been diagnosed as 
having this disorder, service treatment records are 
completely unremarkable for any diagnosis f RO treatment for 
this condition, and the presumption for diseases associated 
with herbicide exposure does not apply, as discussed below.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.


The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service treatment records are silent with 
respect to diagnosis of gastric adenocarcinoma or any other 
gastric complaint.  The veteran's February 1970 separation 
examination showed a normal abdomen, viscera, and endocrine 
system.  On his contemporary report of medical history the 
veteran denied any stomach, liver or intestinal trouble.  The 
veteran's DD Form 214 shows that he served in Vietnam as an 
infantryman.  

Of record is a December 1993 VA report of general medical 
examination.  At the time, the veteran reported having been 
diagnosed as having gastritis about two years prior.  He then 
complained of intermittent epigastric discomfort.  
Examination did not result in diagnosis of any gastric 
disorder, including gastric adenocarcinoma.  

A review of the veteran's VA treatment records show the first 
diagnosis of gastric adenocarcinoma was made in May 2005.  
Subsequent VA records show surgical treatment for this 
disorder, but do not attribute it to service.  The report of 
a November 2005 Agent Orange registry examination notes this 
disorder, but does not include an opinion as to the etiology.  
The veteran has indicated that he believes that this disorder 
was caused by exposure to herbicides.  

Service connection for gastric adenocarcinoma is not 
established either on a direct or presumptive basis.  The 
veteran's service treatment records do not show direct in-
service incurrence of this disorder.  It was not until May 
2005, approximately 35 years following his discharge, that 
the veteran was first diagnosed as having gastric 
adenocarcinoma.  Likewise, there is no competent evidence 
attributing this disorder to service, including as due to 
exposure to herbicides.  The veteran's lay statements 
attributing gastric adenocarcinoma to service are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Although it is presumed that the veteran 
was exposed to herbicides during his service in Vietnam, 
gastric adenocarcinoma is not a disorder subject to 
presumptive service connection under the herbicide 
regulations.  See 38 C.F.R. § 3.309(e).  For these reasons, 
the claim of entitlement to service connection for a gastric 
adenocarcinoma must be denied.


ORDER

Entitlement to service connection for gastric adenocarcinoma, 
to include as due to exposure to herbicides, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


